MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                            FILED
this Memorandum Decision shall not be                                        Dec 06 2017, 9:07 am

regarded as precedent or cited before any                                         CLERK
court except for the purpose of establishing                                  Indiana Supreme Court
                                                                                 Court of Appeals
                                                                                   and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Ernest P. Galos                                         Curtis T. Hill, Jr.
Public Defender                                         Attorney General of Indiana
South Bend, Indiana
                                                        Frances Barrow
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the                                    December 6, 2017
Commitment of M.W.,                                     Court of Appeals Case No.
Appellant-Respondent,                                   71A03-1706-MH-1449
                                                        Appeal from the St. Joseph
        v.                                              Superior Court
                                                        The Honorable Margot F. Reagan,
Madison State Hospital,                                 Judge
Appellee-Petitioner.                                    Trial Court Cause No.
                                                        71D07-0908-MH-196



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 71A03-1706-MH-1449 December 6, 2017          Page 1 of 11
                                         Case Summary
[1]   Appellant-Respondent M.W. is a fifty-two year old man with a very long

      history of psychiatric illness and commitments. M.W. has been a patient at

      Appellee-Petitioner Madison State Hospital on a continual basis since 2014

      when he was committed following an emergency detention. M.W.’s diagnosis

      is that he suffers from schizoaffective disorder.


[2]   M.W.’s commitment has been reviewed periodically since 2014. During the

      most recent review of M.W.’s commitment, a staff psychiatrist stated that if

      M.W. does not stay on his medication, he is gravely disabled. In the past when

      M.W. has been released, he promptly stopped taking his medication. The

      psychiatrist further testified that prior to M.W.’s most recent hospitalization, he

      was not able to care for himself or provide food for himself and had very poor

      hygiene. After the hearing, the trial court found M.W. to be mentally ill and

      gravely disabled and ordered a continued commitment to Madison State

      Hospital. M.W. contends that Madison State Hospital failed to establish that

      he was gravely disabled. Because we disagree, we affirm.



                            Facts and Procedural History
[3]   On August 14, 2009, M.W. was admitted to the Madison State Hospital in

      South Bend, Indiana, after a doctor at the hospital filed an application for

      emergency detention of a mentally-ill person. In the application, the doctor

      indicated that M.W. had not been seen by anyone for a week, he refused to


      Court of Appeals of Indiana | Memorandum Decision 71A03-1706-MH-1449 December 6, 2017   Page 2 of 11
      answer his door, he was not taking his psychiatric and high blood pressure

      medications, and it was unknown if he was eating or showering. The doctor

      further indicated that M.W. would “continue to decompensate both mentally

      and physically” if he did not take his medications. App. Vol. III p. 20.


[4]   On August 25, 2009, the trial court entered an order of regular commitment1

      following emergency detention. The order found M.W. to be suffering from a

      psychiatric disorder and gravely disabled and directed him to be committed to

      the Logansport State Hospital.


[5]   On August 18, 2010, M.W. filed a request for a hearing for review or dismissal

      of his commitment, and the trial court conducted an evidentiary hearing on

      September 27, 2010. On September 30, 2010, the trial court entered an order

      that continued M.W.’s commitment to Logansport State Hospital. The trial

      court also made the following findings:


               In court [M.W.] testified under oath that his parents, the police
               officer, the neighbor, the doctor and the Adult Protective Services
               Investigator are “liars” and are “sick”. He also insisted that he
               would not take his medication if he was discharged. He then
               qualified that statement by stating he would take his medicine if
               the court ordered him to do so. In addition to [M.W.]’s
               prescribed psychiatric medication, he is also required to take
               medication for high blood pressure and high cholesterol, but he
               also refuses to take medicine for medical conditions. The



      1
        In Indiana, an adult person may be civilly committed either voluntarily or involuntarily. Involuntary civil
      commitment may occur under four circumstances if certain statutorily regulated conditions are satisfied,
      including “Regular Commitment” for an indefinite period of time that may exceed 90 days pursuant to
      Indiana Code chapter 12-26-7.

      Court of Appeals of Indiana | Memorandum Decision 71A03-1706-MH-1449 December 6, 2017             Page 3 of 11
              testimony showed that [M.W.] does not live in reality and that he
              must be supervised. All witnesses felt strongly that he cannot
              care for himself. Photographs of his apartment when he was not
              hospitalized were taken before he was committed in August of
              2009. The apartment was littered with old food, the living space
              appeared extremely unsanitary, there were excessive amounts of
              mold, the bathtub and sink were clogged with rancid water (in
              court [M.W.] indicated that he uses the bathroom sink because
              the kitchen sink is clogged). He would barricade himself inside
              the house to keep out aliens, among others. According to his
              mother, he has turned burners and the oven on and left them on
              during the heat of summer. On one occasion he threw a cat onto
              the pavement, killing it. He nailed tea bags to the living room
              wall to disperse the effects of radiation. He exposed himself on
              several occasions. He called 911 on various occasions making
              illogical statements, and he damaged his apartment by pulling
              paneling off the walls, among other things. When viewing a
              photo with the paneling ripped off of the wall, he stated that there
              was great artwork on the other side of the paneling. His
              refrigerator appeared to be filled with putrid food and in general
              the photos supported testimony that his apartment was
              uninhabitable.


      Appellant’s App. Vol. II pp. 191–92. The trial court further noted that “[s]adly,

      over the last 20 years or so there has been a pattern of commitments for

      psychiatric treatment (more than twenty admissions) and whenever discharged,

      the behavior would always cause him to be recommitted.” Appellant’s App. p.

      192.


[6]   On or about December 15, 2010, M.W. was transferred from Logansport State

      Hospital to Richmond State Hospital. Richmond State Hospital filed a periodic

      report that same day. The report concluded that, among other things, M.W.


      Court of Appeals of Indiana | Memorandum Decision 71A03-1706-MH-1449 December 6, 2017   Page 4 of 11
      required supervision with involuntary medication administration order in order

      to prevent decompensation.


[7]   The trial court continued M.W.’s commitment to Richmond State Hospital

      without a hearing on August 26, 2011. On September 15, 2011, M.W. filed

      another request for a hearing to review or dismiss the commitment. An

      evidentiary hearing was held on October 18, 2011. The trial court entered an

      order that continued M.W.’s commitment that same day finding that he

      suffered from a psychiatric disorder, was dangerous to himself, and was gravely

      disabled. On October 17, 2012, Richmond State Hospital filed a notification of

      discharge, which indicated that M.W.’s commitment was being transferred to

      Oaklawn Center with his discharge address being Metcalfe House in South

      Bend.


[8]   On August 30, 2013, M.W. was admitted to Memorial Epworth Hospital in

      South Bend. The hospital submitted a periodic report on October 1, 2013,

      which said M.W. was schizophrenic, delusional, paranoid, a threat to animals,

      and sexually inappropriate. The report also indicated that M.W. placed himself

      in dangerous situations and could not provide for himself. The trial court

      entered an order to continue his commitment without a hearing that same day.

      On October 7, 2013, the trial court issued an order transferring M.W. to

      Madison State Hospital. On October 8, 2013, the trial court issued an amended

      order of regular commitment and found M.W. to be a danger to others and

      gravely disabled.



      Court of Appeals of Indiana | Memorandum Decision 71A03-1706-MH-1449 December 6, 2017   Page 5 of 11
[9]    On April 17, 2014, Madison State Hospital requested the transfer of M.W.’s

       commitment to Oaklawn. On April 23, 2014, M.W. was discharged from

       Madison State Hospital and placed at Oaklawn. M.W.’s discharge instructions

       focused on his needing to stay on his medication. However, M.W. refused to

       sign the discharge form.


[10]   In July of 2014, M.W. escaped from Oaklawn, and on July 18, 2014, the trial

       court ordered his apprehension and return. Oaklawn filed a periodic report on

       October 14, 2014, which concluded that M.W. was chronically ill, a danger to

       himself and others, and gravely disabled. On October 22, 2014, a doctor with

       Memorial Epworth Hospital requested a hearing to change M.W.’s

       commitment from outpatient to regular patient because he was not complying

       with treatment and was increasingly paranoid and aggressive. A doctor at

       Oaklawn reported that M.W. refused medication and psychiatric treatment, set

       fire to a phone book, beat up his housemate, threatened his neighbors, and

       believed people were watching him through mirrors. On October 28, 2014, the

       trial court entered an order of regular commitment following emergency

       detention and directed that M.W. be committed to any available state hospital.

       M.W. was transported to Madison State Hospital on November 24, 2014.


[11]   On October 14, 2015, Madison State Hospital filed a periodic report in which it

       concluded that M.W. suffered from schizophrenia, was dangerous to others, he

       was gravely disabled, and had substantially impaired judgment. The trial court

       continued M.W.’s commitment without a hearing that same day.



       Court of Appeals of Indiana | Memorandum Decision 71A03-1706-MH-1449 December 6, 2017   Page 6 of 11
[12]   On October 21, 2016, the trial court continued M.W.’s commitment again due

       to concerns raised in the periodic report. On December 28, 2016, M.W.

       requested another hearing for the review or dismissal of his commitment. The

       hearing was conducted on May 31, 2017. Gwen Heaton, a psychiatrist from

       Madison State Hospital who had been treating M.W. since 2013, testified at the

       hearing from the hospital. Dr. Heaton testified that M.W. needed to go to a

       locked facility to ensure that he stayed there and took his medication if he was

       discharged. A locked facility is very different from a hospital because patients

       are able to set their own routines and go on outings. Such facilities do not force

       the patients to take their medication but encourage them to do so.


[13]   Dr. Heaton further opined that “[i]f he does not stay on the medication, he’s

       gravely disabled. He, prior to the hospitalization, was not able to take care of

       himself, provide food for himself. His hygiene was extremely poor. Adult

       Protective Services got involved because of concerns about his safety.” Tr. Vol.

       II p. 13. If M.W. took his medication, he would be capable of caring for

       himself. Without the medication, M.W. could be dangerous to other people.

       When the trial court judge asked M.W. if he would take his medication if he

       were released from the hospital, M.W. initially said he would take the

       medication if he had to. M.W., however, went on to say “I see no reason for

       me to have to take meds. And I’ve got everything going for me, I see no reason

       to agree to it. I am not agreeable to it, and that’s against my rights and that is

       my answer.” Tr. Vol. II pp. 28–29. Following the hearing, the trial court




       Court of Appeals of Indiana | Memorandum Decision 71A03-1706-MH-1449 December 6, 2017   Page 7 of 11
       entered an order continuing M.W.’s regular commitment, finding that M.W.

       was mentally ill and gravely disabled.



                                 Discussion and Decision
       Whether M.W.’s Commitment is Supported by Sufficient
                          Evidence
[14]   M.W. contends that the trial court’s determination that he was mentally ill,

       gravely disabled, and required continued commitment to Madison State

       Hospital was not supported by clear and convincing evidence.


               To obtain an involuntary regular commitment of an individual, a
               “petitioner is required to prove by clear and convincing evidence
               that: (1) the individual is mentally ill and either dangerous or
               gravely disabled; and (2) detention or commitment of that
               individual is appropriate.” Ind. Code § 12-26-2-5(e) (2012).

               ….

               “[T]he purpose of civil commitment proceedings is dual: to
               protect the public and to ensure the rights of the person whose
               liberty is at stake.” In re Commitment of Roberts, 723 N.E.2d 474,
               476 (Ind. Ct. App. 2000), trans. not sought.… To satisfy the
               requirements of due process, the facts justifying an involuntary
               commitment must be shown “by clear and convincing evidence
               …. [which] not only communicates the relative importance our
               legal system attaches to a decision ordering an involuntary
               commitment, but … also has the function of reducing the chance
               of inappropriate commitments.” Commitment of J.B. v. Midtown
               Mental Health Ctr., 581 N.E.2d 448, 450 (Ind. Ct. App. 1991)
               (citations omitted), trans. denied.



       Court of Appeals of Indiana | Memorandum Decision 71A03-1706-MH-1449 December 6, 2017   Page 8 of 11
               In reviewing the sufficiency of the evidence supporting a
               determination made under the statutory requirement of clear and
               convincing evidence, an appellate court will affirm if,
               “considering only the probative evidence and the reasonable
               inferences supporting it, without weighing evidence or assessing
               witness credibility, a reasonable trier of fact could find [the
               necessary elements] proven by clear and convincing evidence.”
               Bud Wolf Chevrolet, Inc. v. Robertson, 519 N.E.2d 135, 137 (Ind.
               1988).
       Civil Commitment of T.K. v. Dep’t of Veterans Affairs, 27 N.E.3d 271, 273–74 (Ind.

       2015) (footnote omitted, first and second ellipses added).


[15]   M.W. does not contest the trial court’s conclusion that he suffers from a mental

       illness. M.W. does, however, contest the trial court’s finding that he was

       gravely disabled as defined in Indiana Code section 12-7-2-96:


               “Gravely disabled”, for purposes of IC 12-26, means a condition
               in which an individual, as a result of mental illness, is in danger
               of coming to harm because the individual:


                   (1) is unable to provide for that individual’s food, clothing,
                   shelter, or other essential human needs; or


                   (2) has a substantial impairment or an obvious deterioration
                   of that individual’s judgment, reasoning, or behavior that
                   results in the individual’s inability to function independently.


[16]   “As we have often noted, because this statute is written in the disjunctive, a trial

       court’s finding of grave disability survives if we find that there was sufficient

       evidence to prove either that the individual is unable to provide for his basic

       needs or that his judgment, reasoning, or behavior is so impaired or

       Court of Appeals of Indiana | Memorandum Decision 71A03-1706-MH-1449 December 6, 2017   Page 9 of 11
       deteriorated that it results in his inability to function independently.” Civil

       Commitment of W.S. v. Eskenazi Health, Midtown Cmty. Mental Health, 23 N.E.3d

       29, 34 (Ind. Ct. App. 2014).


[17]   The evidence most favorable to the trial court’s determination that M.W. is

       gravely disabled indicates that he has consistently been diagnosed with

       schizophrenia or paranoid schizophrenia and has been the subject of numerous

       prior mental health commitments. There is also evidence that M.W.’s refusal

       to take medication outside of a structured environment and inability to function

       independently has been a problem since at least 2010. The last two times

       doctors have tried to treat M.W. through outpatient treatment have ended

       badly. The first time ended with M.W. being admitted to an acute care

       hospital. The second time M.W. was being treated through outpatient

       treatment he escaped from a group home. Finally, Dr. Heaton testified that

       M.W. is gravely disabled if he does not stay on his medication.


[18]   The only evidence supporting M.W.’s claim that he is not gravely disabled was

       his own testimony at the May 31, 2017, hearing in which he said he would take

       his medication if there was a court order to that effect. This testimony,

       however, was inconsistent with his own statements that he did not believe that

       he required medication. Moreover, M.W. has a history of not taking his

       medication after being released from the hospital. In the end, M.W.’s

       arguments are merely a request for us to reweigh the evidence which we will

       not do. Commitment of B.J. v. Eskenazi Hosp./Midtown CMHC, 67 N.E.3d 1034,

       1038 (Ind. Ct. App. 2016). The Madison State Hospital established by clear

       Court of Appeals of Indiana | Memorandum Decision 71A03-1706-MH-1449 December 6, 2017   Page 10 of 11
       and convincing evidence that M.W. is mentally ill and gravely disabled

       pursuant to Indiana Code subsection 12-7-2-96(1).


[19]   The judgement of the trial court is affirmed.


       Robb, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 71A03-1706-MH-1449 December 6, 2017   Page 11 of 11